Citation Nr: 0811160	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

3.  Entitlement to a rating in excess of 10 percent for 
mitral valve disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1998 to June 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Seattle Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for status post medial meniscus and strain 
left knee (rated 10 percent), right knee strain (rated 0 
percent) and mitral valve prolapse (rated 0 percent).  An 
effective date of June 2002 was assigned.  In an August 2004 
Notice of Disagreement the veteran appealed the ratings 
assigned. In January 2005 the RO granted an increased (10 
percent) rating for right knee strain effective June 2002.  
In April 2007 the RO granted an increased (10 percent) rating 
for mitral valve prolapse effective February 10, 2007.  In 
February 2008 a Board hearing was held before the 
undersigned; a transcript of the hearing is of record.    


FINDINGS OF FACT

1.  Prior to February 10, 2007, the veteran's left knee 
disability was manifested by moderate impairment in the form 
of slight instability and consistent pain; moderate 
instability, compensable flexion and extension and arthritis 
were not shown.

2.  From February 10, 2007, the veteran's left knee 
disability was manifested by slight impairment in the form of 
consistent pain; instability, compensable flexion and 
extension and arthritis were not shown.

3.  Throughout the rating period the veteran's mitral valve 
disability has been manifested by consistent pain; 
instability, compensable flexion and extension and arthritis 
were not shown.
 

CONCLUSIONS OF LAW

1.  Prior to February 10, 2007, the criteria for a 20 percent 
but no higher rating for left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.25, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5259, 5260, 
5261 (2007).

2.  From February 10, 2007, the criteria for a rating in 
excess of 10 percent for left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.25, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5259, 
5260, 5261 (2007).

3.  Throughout the rating period the criteria for a rating in 
excess of 10 percent for right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.25, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 
5261 (2007).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's mitral valve disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code (Code) 7000 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2007 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claims.  Additionally, this letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Although the VCAA notice provided did not meet all of the 
specific notice requirements pertaining to increased rating 
claims recently outlined in Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008), the veteran was not 
prejudiced by this lack of specificity.  Notably he was 
generally aware that his disabilities would have to undergo 
an increase in severity in order to warrant increased 
ratings.  He was also specifically advised of the different 
types of medical or lay evidence, which he could submit or 
identify in order to show that such an increase in severity 
had taken place.   Additionally, the veteran testified at 
both a Decision Review Officer (DRO) hearing and a Board 
hearing, which allowed him additional opportunities to 
identify or present any medical or lay evidence or testimony 
pertinent to increase in severity.  Further, he was provided 
with a number of VA examinations, which specifically and 
thoroughly evaluated him for purposes of appropriately 
assigning ratings for all of his claimed disabilities.  
Finally, after the completion of these examinations, the 
veteran was given ample opportunity to submit or identify any 
additional evidence that might have been pertinent to whether 
his knee and cardiovascular disabilities had increased in 
severity but he did not submit any additional evidence.  In 
summary, the Board finds no basis to conclude that the 
veteran was prejudiced by not receiving the more specific 
notice mandated by Vazquez as there is nothing in the record 
to suggest that it would have led to the production of any 
evidence that could have led to the veteran submitting or 
identifying any additional evidence than the evidence that is 
already of record.     Consequently, remanding the instant 
claim to provide the veteran with a specific notice letter 
that includes Vasquez compliant notice, including general 
notice of the specific criteria necessary for a higher 
disability rating under the applicable Diagnostic Codes, 
would serve no useful purpose.  The Board notes that the 
veteran was provided information pertaining to the rating 
Codes applicable to his claimed disabilities in the January 
2005 statement of the case.  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  Additionally the case was 
readjudicated by an April 2007 supplemental statement of the 
case after notice was provided.  The veteran is not 
prejudiced by any other technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the veteran 
was provided with a VA examination in September 2003 and an 
examination done on behalf of VA in February 2007.  The 
veteran has not identified any additional evidence pertinent 
to this claim.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

A September 2003 VA X-ray of the left knee produced a 
diagnostic impression of mild narrowing of the medial 
compartment consistent with prior cartilage injury, meniscal 
resection or degeneration.  No secondary degenerative joint 
disease was seen and no other abnormality was observed.  A 
September 2003 VA X-ray of the right knee produced a 
diagnostic impression of minimal narrowing of the medial 
compartment but an otherwise negative right knee.  

A September 2003 VA chest X-ray produced a diagnostic 
impression of normal PA and lateral films of the chest.  
There was no evidence of congestive heart failure or 
cardiomegaly. 

On September 2003 VA examination the pertinent diagnoses were 
mitral valve prolapse, asymptomatic and status post medial 
meniscus resection left bilateral knee strain.  It was noted 
that the veteran had normal gait and station and that his 
heart condition apparently was discovered when he developed 
shortness of breath on runs.  He would get shortness of 
breath without wheezing and it took him 19 minutes to run a 
mile and a half whereas it used to take him 23 minutes to run 
three miles.  He denied palpitations, loss of consciousness, 
chest pain or ankle swelling.  He had pain in both knees, 
worse on the right.  The pain would occur at least two times 
per day for 30 minutes and at times would last for one hour 
at night.  When this happened he had to stand up or get up 
and move around, loosening up his knee and then the pain 
would go away.  The knees would not lock or give way.  The 
veteran's work had not been affected by his knees other than 
the fact that they would hurt when he went up or down stairs.  
He did have some trouble driving because his right knee would 
develop a pain and he would have to take it off the 
accelerator and move his leg around to relieve the pain.  He 
denied additional limitation of range of motion with flare-
ups and repetitive motion.  The veteran reported that he had 
been taking non-steroidal anti-inflammatories for his 
bilateral knee pain he stopped taking them because they were 
not helping.
Physical examination showed that heart sounds were regular 
with no murmur, megaly or gallop.  Rate was 68 and regular.  
Blood pressure was normal.  In the lower extremities knee 
jerks and ankle jerks were 2/2.  Knee extension was complete 
to 0 bilaterally and knee flexion was to 110 degrees 
bilaterally with some clicking on the right.  Patellar motion 
reproduced the veteran's pain and there was no crepitus.  The 
medial and lateral collateral ligaments were intact in the 
right knee with no instability and McMurray and Lachman's 
signs were negative on the right.  He had 5 degrees of 
lateral collateral ligament instability in the left knee.  
There was no medial collateral instability and negative 
McMurray and Lachman's signs on the left.  

A June 2004 VA progress note shows that the veteran indicated 
that when he exercised he got out of breath easy.  Physical 
examination showed wheezes in the mid and lower lobes of the 
lungs.  Cardiovascular examination showed regular rate and 
rhythm, normal S1 and S2 and no "m/c/r."  

In his August 2004 Notice of Disagreement the veteran 
indicated that he strongly believed that he was entitled to 
more than 10 percent compensation for each knee as he was 
still experiencing pains and strains in both knees.  The pain 
came from walking, running and standing up for a certain 
period of time.  Also, he would still experience pain while 
sitting down or resting; a pain that would cause stiffness in 
his knees.  Additionally, he was experiencing continued 
shortness of breath due to the mitral valve 
regurgitation/prolapse that he had been diagnosed as having.  
For the past year he had been unable to obtain steady 
employment because every job for which he was suited, he was 
unable to perform due to his knee problems.   
  
An October 2004 VA primary care progress note showed 
diagnostic impressions of mitral valve regurgitation mild 
(based on a September 2004 echocardiogram report) and 
bilateral knee pain.  

In April 2005 the veteran received a VA cardiac consultation, 
which included a treadmill stress test.  The veteran reported 
developing exercise intolerance during his military service 
and this prompted an echocardiogram, which detected a leaky 
mitral valve.  He denied any history then or currently of 
symptoms indicative of congestive heart failure and he had no 
significant orthopnea, paroxysmal nocturnal edema, or lower 
extremity edema.  Also, although the veteran did report some 
dyspnea on exertion, this complaint was not characteristic of 
congestive heart failure.  More recently the veteran had 
reported to a VA primary care provider that he had 
experienced chest pain on exertion for the past 2 to 3 years.  
In April 2005 the veteran again reported chest pain, 
describing it as tightness over the anterior portion of his 
chest.  This tightness could occur during exertion but it 
also occurred when he was not exerting himself.  If it 
occurred during exertion, sometimes when he continued the 
exertion the symptoms would get better and then come back 
again.  He had no associated nausea, volition, diaphoresis or 
radiation of his symptoms.  He had no diagnosed hypertension, 
hyperlipidemia or diabetes.  He did not smoke cigarettes and 
there was no family history of premature coronary artery 
disease.  Because of the chest pain complaints the veteran 
was referred for an exercise treadmill test.  The veteran had 
exertional chest pain during that test, which was described 
as limiting the interpretation of the study.  He was also 
described as having some electrocardiogram changes, which 
were interpreted as worrisome.  The veteran was instructed to 
take aspirin and given a prescription for Nitroglycerin 
several times subsequently with some improvement in chest 
discomfort.  He was subsequently referred for another 
exercise treadmill test this time with myocardial perfusion 
imaging.  This test was completed in late March 2005.  
Interestingly enough, the veteran was able to exercise 
approximately four more minutes during this test and he had 
chest pain during the test but it did not limit exercise.  
Physical examination showed that the veteran was alert, well-
developed and mildly obese.  Blood pressure was 124/70 and 
heart rate was 80 (regular).  Jugular venous pressure was 
normal and the chest was clear to auscultation.  Cardiac 
examination revealed no murmurs or gallop.  Peripheral pulses 
were intact.  The examiner noted that the veteran had several 
resting electrocardiograms in the databank.  These 
electrocardiograms all showed sinus rhythm and nonspecific T 
wave abnormalities being present.  

The examiner noted that a February 2005 exercise treadmill 
test showed a low normal functional capacity for age.  Heart 
rate and blood pressure response were normal and no 
arrhythmias were detected.  The S-T segment response to 
exercise was normal (this was different from the 
interpretation provided by the original overreader of the 
test).  The veteran was reported as having limiting chest 
pain and that was the veteran's recollection of the test.  A 
second exercise treadmill test was performed at the time of 
the perfusion scan in late March 2005.  That study documented 
a normal exercise tolerance for age.  Heart rate and blood 
pressure response to exercise was normal.  There was minimal 
defect that was most likely attenuation artifact.  An 
echocardiogram performed in September 2003 was notable for an 
entirely normal cardiac chamber sizes and valve anatomy with 
the exception of the mitral valve.  There was very minimal 
thickening of the anterior mitral valve leaflet and possible 
mitral regurgitation was present.  The veteran did not have 
mitral valve prolapse.  The examiner commented that he was 
99.98 percent certain that the veteran did not have coronary 
artery disease.  He indicated to the veteran that he could 
become 100 percent certain if he did a coronary angiogram 
test and he described that test to the veteran in detail.  He 
also informed the veteran that he thought it would be most 
reasonable to proceed without the angiogram test.  The 
examiner also advised that the veteran should be as active as 
he wanted to be and that regular exercise would be beneficial 
to his health.  Finally, it was clear that the veteran's 
chest pain symptoms were not cardiac in origin.  The examiner 
also noted that the veteran had a structurally normal heart 
although he did have a minimal abnormality of the mitral 
valve.  The examiner thought that it was very unlikely that 
the mitral valve abnormality would ever lead to a clinical 
problem for the veteran and he did not find that the veteran 
had any current cardiac disability.  The examiner further 
indicated that the veteran could stop taking nitroglycerin 
and aspirin; that he needed no further cardiac evaluation; 
that he should be reassured that he had no cardiac limitation 
in his activities and that he should be encouraged to 
exercise regularly; and that he should have continued 
monitoring for the development of atherosclerosis risk 
factors in the future.  

At a November 2006 Decision Review Officer (DRO) hearing the 
veteran testified that his main knee symptom was ongoing 
pain.  There were times when there was swelling of the knees 
and severe popping of the knees when he went to bend or to 
lift objects.  The swelling occurred every so often like once 
or twice a week or so.  The pain and the popping occurred 
everyday.  The pain did affect his work performance to some 
extent but he did his best to keep it from affecting it.  The 
pain would generally come and go, lingering from anywhere 
between 30 minutes to an hour.  The longest it had occurred 
was two to two and a half hours.  Regarding the heart 
disorder, the veteran indicated that whenever he walked or 
jogged a good distance, beyond 35 to 40 minutes or so, it 
would feel like his heart was working a little bit faster 
than it should to the point where it caused pain in his 
chest.  This was especially true when he ran.  He had been at 
the point where he could do a five or six mile jog but 
currently he could barely do a two mile jog.  In between the 
starting point and the finishing point he would have to stop 
because he got a feeling like he was going to "fall out" 
because of his heart and chest, with his heart working faster 
that what it should, accompanied by a pain in his chest.    

On February 2007 examination done on behalf of VA the 
diagnoses were status post right knee strain, status post 
left knee meniscus resection and strain and mitral valve 
regurgitation and prolapse.  Physical examination of the 
right knee showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, subluxation or 
guarding of movement.  The left knee showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, subluxation or guarding of movement.  Also 
both knees showed no recurrent subluxation, locking pain, 
joint effusion or crepitus.  The range of motion of both 
knees was from 0 degrees extension to 140 degrees flexion.  
On the right, the joint function was not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The anterior and 
posterior cruciate ligaments stability test of the right knee 
was within normal limits as was the medial and lateral 
collateral ligaments stability test and the medial and 
lateral meniscus test.  The anterior and posterior cruciate 
ligaments test of the left knee was within normal limits as 
was the medial and lateral collateral ligaments stability 
test and the medial and lateral meniscus test.  Right and 
left knee X-rays were within normal limits, as was a chest X-
ray.  Examination of the heart showed no heaves or thrills, 
regular sinus rhythm and no murmurs or gallops.  There was no 
evidence of congestive heart failure, cardiomegaly or cor 
pulmonale.  The examiner noted that the veteran had 
subjective pain and stiffness in the right knee with 
objectively normal X-ray findings and subjective pain and 
stiffness in the left knee with normal X-ray findings.  He 
also had subjective complaints of fatigue and palpitations 
and objective click sound on auscultation, with EKG and 
stress tests within normal limits.  Additionally the veteran 
was noted to have achieved 9.5 METS on treadmill stress 
testing.  The effect of the veteran's conditions on his usual 
occupation and daily activity was fatigue.  

At his February 2008 Board hearing the veteran testified that 
whenever he exercised or walked his valvular heart problem 
resulted in a kind of sharp pain in his chest that made it 
hard for him to catch his breath.  The veteran was not taking 
any medications for the problem.  He indicated that in the 
past he had been given nitroglycerin for the chest pain and 
that this had actually helped the problem a bit.  Regarding 
his knees, the veteran indicated that when he had knee pain 
it ranged in severity from 5 to 7 out of 10.  He would 
experience knee pain if he was seated for an excessive period 
of time but he did not experience any limitation of motion of 
either knee.  Every now and then he took over the counter 
pain relievers to help relieve the pain.  Both knees popped a 
lot.      

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Left knee disability

As the veteran's left knee disability is currently rated as 
10 percent disabling, the focus of the Board's inquiry is 
whether it could warrant a rating higher than 10 percent 
under any applicable rating Code by applying an individual 
rating or combined ratings.  A 10 percent rating was 
initially assigned under Code 5257 for other impairment of 
the knee including subluxation/instability.  Under Code 5257 
a 10 percent rating is warranted for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment. The 10 percent rating was then 
later considered to be under Code 5259 for removal of the 
semilunar cartilage, symptomatic.  A 10 percent rating is the 
only rating available under this Code.  Other Rating Codes 
potentially applicable to the veteran's left knee disability 
include Code 5260 (limitation of flexion), Code 5261 
(limitation of extension) and Code 5003 for degenerative 
arthritis.   Under Code 5260, limitation of flexion is rated 
30 percent when to 15 degrees; 20 percent when to 30 degrees; 
10 percent, when to 45 degrees; and 0 percent, when to 60 
degrees.  Under Code 5261, limitation of extension is rated 
50 percent, when to 45 degrees; 40 percent, when to 30 
degrees; 30 percent, when to 20 degrees; 20 percent when to 
15 degrees; 10 percent, when to 10 degrees; and 0 percent, 
when to 5 degrees.  38 C.F.R. § 4.71a.  Under Code 5003, 
degenerative arthritis is rated based on limitation of 
motion.  If limitation of motion is present, but 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

The 10 percent rating for slight instability assigned under 
Code 5257 was based on the September 2003 finding that the 
veteran had 5 degrees of lateral collateral ligament 
instability in the left knee.  The RO appropriately found 
that the instability was only slight as there was no 
indication that the veteran's knee would lock or give way.  
The Board finds, however, that given the presence of this 
instability combined with the consistent pain the veteran has 
been noted to experience throughout the appeal period, a 20 
percent rating staged rating is warranted for moderate 
impairment of the knee under Code 5257.  This rating is 
warranted up until the time of the February 10, 2007, 
examination done on behalf of VA, when no instability was 
found.  From that point, a 10 percent rating is appropriate 
under Code 5259 for symptomatic status post removal of the 
semilunar cartilage.  Such a rating appropriately reflects 
the veteran's only remaining symptom of pain.  In summary 
then, the Board finds that the veteran is entitled to a 20 
percent rating for right knee disability under Code 5257 
prior to February 2007 and a 10 percent rating for right knee 
disability under Code 5259 from February 2007. 

The Board must still consider whether any application of any 
other applicable rating Codes could result in higher ratings.  
Regarding Code 5260, there is no evidence of record that the 
veteran's flexion is limited to 45 degrees or less.  To the 
contrary, the September 2003 examination found flexion to 110 
degrees and the February 2007 examination found flexion to 
140 degrees.  Also, the veteran has not alleged that he has 
experienced any limitation of flexion.  Similarly, regarding 
Code 5261, there is no evidence of record that the veteran's 
extension is limited to 10 degrees or greater as both the 
September 2003 and February 2007 examinations found extension 
to 0 degrees and the veteran has not alleged any limitation 
of extension.  Regarding Code 5003, although the veteran has 
indicated that he has painful motion, there is no evidence of 
record (nor has the veteran alleged) that he has any current 
arthritis.  Notably, none of the examinations of record have 
diagnosed arthritis nor has arthritis been shown on X-ray 
findings.  Further, even if arthritis was present, the 
veteran's painful symptomatology has already been accounted 
for in the rating assigned under Code 5257, prior to February 
2007 and the rating assigned under Code 5259 from February 
2007.  Accordingly, assigning an additional compensable (i.e. 
10 percent) rating under Code 5003 for either time frame 
would entail assigning two ratings for the same manifestation 
of a disability and would thus violate the rule against  
pyramiding.   See 38 C.F.R. § 4.14.

The Board has also considered whether any other Codes apply 
to the veteran's right knee disability.  As neither ankylosis 
nor impairment of tibia or fibula has been shown, however, 
such additional Codes are not applicable.  See 38 C.F.R. 
§ 4.71a, Codes 5256 and 5262.  Additional factors that could 
provide a basis for an increase have also been considered; 
however the evidence does not show that the veteran has 
functional loss beyond that currently compensated.  38 C.F.R. 
§§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  The 
veteran has been noted to have fairly limited functional loss 
due primarily to pain and resulting fatigue and such pain has 
been specifically accounted for through the assignment of the 
20 percent rating for moderate impairment (to include pain) 
prior to February 2007 and the 10 percent rating for 
symptomatic status post removal of the semilunar cartilage 
from February 2007.  

Accordingly, as there is no basis for assigning higher or 
additional ratings under any other applicable rating 
provision, a 20 percent rating is warranted for moderate 
impairment of the left knee prior to February 10, 2007 and a 
10 percent rating is warranted for symptomatic status post 
removal of the semilunar cartilage from February 10, 2007.  

Right knee disability

The veteran's right knee disability also has been assigned a 
10 percent rating.  Consequently, the focus of this analysis 
is whether a rating in excess of 10 percent is warranted 
under any of the applicable rating codes.  Code 5259 is not 
for application in regard to the veteran's right knee as his 
right knee semilunar cartilage has not been removed.  Also, 
although the RO did not assign the veteran's 10 percent 
rating under a specific rating Code (but instead analogized 
to Codes pertaining to range of motion), the Board finds that 
is more appropriate for the 10 percent rating to be assigned 
for the veteran's painful right knee symptomatology under 
Code 5257 for slight, other impairment of the knee.  A 
higher, 20 percent rating for moderate impairment is not 
warranted as the veteran's symptoms are limited to this 
intermittent pain and are not accompanied by any instability 
or subluxation. 

Regarding Code 5260, there is no evidence of record that the 
veteran's right knee flexion is limited to 45 degrees or less 
as the September 2003 examination found flexion to 110 
degrees and the February 2007 examination found flexion to 
140 degrees.  Also, the veteran has not alleged that he has 
experienced any limitation of flexion.  Similarly, regarding 
Code 5261, there is no evidence of record that the veteran's 
extension is limited to 10 degrees or greater as both the 
September 2003 and February 2007 examinations found extension 
to 0 degrees and the veteran has not alleged any limitation 
of extension.  Further, regarding Code 5003, although the 
veteran has indicated that he has painful motion, there is no 
evidence of record (nor has the veteran alleged) that he has 
any current arthritis.  Notably, none of the examinations of 
record have diagnosed arthritis of the right knee nor has 
arthritis been shown on X-ray findings.  Further, even if 
arthritis was present, the veteran's painful symptomatology 
has already been accounted for in the rating assigned under 
Code 5257.

The Board has also considered whether any other Codes apply 
to the veteran's right knee disability.  As neither ankylosis 
nor impairment of tibia or fibula has been shown, however, 
such additional Codes are not applicable.  See Codes 5256 and 
5262.  Additional factors that could provide a basis for an 
increase have also been considered; however the evidence does 
not show that the veteran has functional loss beyond that 
currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).  Once again the veteran has 
been noted to have fairly limited functional loss due 
primarily to pain and resulting fatigue and such pain has 
been specifically accounted for through the assignment of the 
10 percent rating for slight impairment due to pain under 
Code 5257 for the entire rating period. 

Accordingly, as there is no basis for assigning higher or 
additional ratings under any other rating provision, a 10 
percent rating is warranted for slight, other impairment of 
the right knee for the entire appeal period.

The Board has also considered whether referral for 
extraschedular consideration is indicated for either the 
veteran's right or left knee disability.  However, nothing in 
the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to 
disability of either knee.  The veteran did initially 
indicate that he felt his bilateral knee disability affected 
his employability.  Later, at his November 2006 DRO hearing, 
however, he testified that he was working and although the 
knee disability could affect his performance, he was still 
able to function adequately, indicating that the disability 
was not causing "marked" interference with employability.  
Further there is no evidence that the knee disability has 
resulted in frequent hospitalizations.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.




Mitral Valve disability

As the veteran's mitral valve disability was initially 
assigned a noncompensable rating but then was assigned a 10 
percent rating as of February 10, 2007, the focus of this 
analysis is on whether a compensable rating is warranted 
prior to February 10, 2007 and whether a rating in excess of 
10 percent is warranted from February 10, 2007.  Mitral valve 
disability is rated under the criteria in 38 C.F.R. § 4.104, 
Code 7000 (for valvular heart disease).  Under Code 7000, a 
10 percent rating contemplates that a workload of greater 
than seven METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or with 
continuous medication required.  A 30 percent rating is 
available where a workload of greater than five METs but not 
greater than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is available 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Finally, the maximum 100 
percent rating is warranted during active infection or where 
the valvular heart disease results in chronic congestive 
heart failure; or where a workload of three METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Code 7000.  

In the instant case, prior to February 10, 2007, there is no 
evidence of record from any time during the appeal period 
showing that the veteran had a workload as low as 10 METS due 
to his mitral valve prolapse.  To the contrary the April 2005 
VA cardiology examiner specifically found that the veteran 
did not have mitral valve prolapse but only had very minimal 
thickening of the anterior mitral valve leaflet and possible 
mitral regurgitation.  Then, he found that the veteran did 
not have any disability associated with the mitral valve 
problem and that it was very unlikely that the mitral valve 
abnormality would ever lead to a clinical problem for the 
veteran.  Additionally, the examiner noted that the only 
completed exercise stress test of record at the time of the 
examination, from March 2005, showed normal exercise 
tolerance and that the chest pain that had limited an earlier 
stress test had no relationship to the veteran's mitral valve 
problem.  Consequently, in the absence of any evidence 
showing a limitation in workload as low as 10 METS due to 
mitral valve pathology prior to February 10, 2007 and with 
specific evidence indicating that the veteran did not have 
any workload limitations associated with his mitral valve 
problem, the Board has no basis for assigning a rating in 
excess of 10 percent for mitral valve disability prior to 
February 10, 2007.   

Regarding a rating in excess of 10 percent from February 10, 
2007, the Board notes that during this time frame there is no 
evidence of record that the veteran had a workload as low as 
7 METS due to his mitral valve problem.  To the contrary, the 
February 2007 examination found that on stress testing the 
veteran had obtained a much higher workload of 9.5 METS.  
Thus, in the absence of any indication of such a low workload 
level, the Board has no schedular basis for assigning the 
veteran a rating in excess of 10 percent for his mitral valve 
disability.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to mitral 
valve disability.  Consequently, referral for extraschedular 
consideration is not suggested by the record.

In summary, as there is no basis in the record for a rating 
in excess of 10 percent for mitral valve disability on a 
schedular or extraschedular basis during any time frame 
within the appeal period, assignment of such a rating is not 
warranted.   






							(CONTINUED ON NEXT PAGE)



ORDER

Prior to February 10,  2007, a 20 percent (but no higher 
rating) is granted for the veteran's left knee disability.

From February 10, 2007, a rating in excess of 10 percent for 
left knee disability is denied.

For the entire appeal period, a rating in excess of 10 
percent for right knee disability is denied.

For the entire appeal period, a rating in excess of 10 
percent for mitral valve disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


